                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


DONALD NEEDHAM
                                                                 Case No. 1:19-cv-294
       Plaintiff,
                                                                 Barrett, J.
               v.                                                Bowman, M.J.

BUTLER COUNTY JAIL, et al.,

       Defendants.


                        MEMORANDUM OPINION AND ORDER

       I.      Background

       Pursuant to local practice, this pro se civil rights case, filed by a former prisoner

challenging his prior conditions of confinement at the Butler County Jail, has been referred

to the undersigned magistrate judge. By separate Report and Recommendation filed this

day, the undersigned recommends striking an improvidently filed amended complaint and

denying two of Plaintiff’s dispositive motions. In this Order, the undersigned revokes

Plaintiff’s ecf/PACER privileges, denies two non-dispositive motions filed by Plaintiff, and

provides clear limitations on Plaintiff’s ability to file a future motion for leave to amend his

complaint.

       II.     Discussion

               A. Revocation of Electronic Filing Privileges

       An August 26, 2019 Order granted “on a trial basis” Plaintiff’s request to use the

ecf (electronic case filing) and PACER (public access to court electronic records)

systems, in order to file his motions and documents electronically. In granting electronic

                                               1
filing privileges to Plaintiff, the Court strongly cautioned Plaintiff that his privileges would

be revoked if he were unwilling or unable to comply with the rules of this Court:

       Two of Plaintiff’s motions pertain to his request for electronic filing rights, a
       privilege occasionally granted by this Court to non-attorney pro se litigants.
       Plaintiff states that he has access to a PACER account and has the ability to
       comply with Local Rules and the format for the ECF system as set forth in
       the most current edition of the ECF Policies and 7 Procedures Manual. (Doc.
       10). In a closely related motion, Plaintiff seeks to receive service exclusively
       by email through the electronic case filing system at the email address of
       PROPLANSELITE@gmail.com. (Doc. 11).

       Frankly, the undersigned is hesitant to grant Plaintiff ecf filing privileges in
       light of his conduct to date; specifically, the filing of so many procedurally
       improper or legally frivolous motions, as discussed above. Plaintiff also filed
       a frivolous and procedurally improper duplicative lawsuit. See Case No.
       1:19-cv-368. Based on this litigation history, the Court will grant Plaintiff’s
       motions on a trial basis only. The undersigned forewarns Plaintiff that the
       filing of additional procedurally improper or legally unsupported motions is
       highly likely to result in the swift revocation of privileges, and could result in
       additional sanctions should his motion practice be determined to be
       vexatious.

(Doc. 25 at 7).

       Unfortunately, Plaintiff has continued to file procedurally improper and/or legally

unsupported motions. Plaintiff also recently initiated two entirely new lawsuits which have

been recommended for sua sponte dismissal for failure to state any claim. See Case

Nos. 1:19-cv-861 and 1:19-cv-902. On October 8, 2019, the undersigned denied another

improper motion to amend, and again “strongly cautioned [Plaintiff] that the filing of

additional procedurally improper or legally unsupported motions is highly likely to result in

the swift revocation of privileges, and could result in additional sanctions should his motion

practice be determined to be vexatious.” (Doc. 35).

       Based upon Plaintiff’s continued apparent unwillingness and/or inability to comply


                                                2
with the clear instructions of this Court and applicable rules of civil procedure, the

undersigned concludes that Plaintiff’s electronic filing privileges should be revoked. As

previously stated, the grant of electronic filing privileges is a privilege granted to pro se

litigants in the discretion of this Court. The revocation of electronic filing privileges does

not prohibit Plaintiff from filing any motions or documents on a manual basis. 1 In other

words, the restriction to filing is solely as to electronic privileges at this time. However,

should Plaintiff continue to inundate the Court with frivolous motions to the point of being

vexatious, the Court may exercise its discretion to further restrict Plaintiff’s filing privileges.

                B. Denial of Non-Dispositive Motions

        On October 4, 2019, Plaintiff filed a motion seeking an extension of time in which

to file an “affidavit of merit” – presumably to support a claim for medical negligence or

“medical malpractice” against unspecified Defendants. (Doc. 33). Because no such claims

have been permitted to proceed in this case, Plaintiff’s motion will be denied as moot.

        Plaintiff also has filed a motion seeking a “court order to obtain discovery.” (Doc.

34). No court order is required to obtain discovery; rather, the Federal Rules of Civil

Procedure provide the means for Plaintiff to obtain discovery directly from Defendant

Blanton through properly served written discovery requests and/or through a properly

noticed deposition.       To the extent that Plaintiff’s motion is construed as a motion to

compel under Rule 37, Fed. R. Civ. P., the motion is both procedurally improper and

premature. Under both the federal rule and the local corollary to that rule, a motion to

compel discovery may be filed only after parties have conferred with each other and have


1 Notably, notwithstanding Plaintiff’s previously stated intention to file electronically should he be granted
that privilege, the record reflects that Plaintiff has not filed anything electronically.
                                                      3
fully exhausted all extrajudicial means of resolving their discovery dispute prior to turning

to the Court.

       37.1 Consultation Among Counsel; Informal Discovery Dispute Conference

       Objections, motions, applications, and requests relating to discovery shall
       not be filed in this Court under any provision in Fed. R. Civ. P. 26 or 37 unless
       counsel have first exhausted among themselves all extrajudicial means for
       resolving the differences. After extrajudicial means for the resolution of
       differences about discovery have been exhausted, in lieu of immediately
       filing a motion under Fed. R. Civ. P. 26 or 37 and S.D. Ohio Civ. R. 37.2, any
       party may first seek an informal telephone conference with the Judge
       assigned to supervise discovery in the case.

The undersigned’s General Standing Order for civil cases, available on the Court’s

website, also requires litigants to exhaust all extrajudicial means of resolving discovery

disputes before making any contact with the Court.

                C. The Filing of Legally Frivolous and Improper Motions and Cases

       In this case, Plaintiff has been repeatedly warned against filing procedurally

improper and legally frivolous motions. In addition, the undersigned magistrate judge and

Magistrate Judge Litkovitz recently have recommended the sua sponte dismissal of three

other cases filed by Plaintiff under 28 U.S.C. § 1915(e). While the Court interprets pro se

pleadings liberally and understands that Plaintiff appears to suffer from a variety of mental

and physical impairments, the burden on judicial resources required to address multiple

procedurally improper and legally unfounded motions is significant. For that reason and

for the reasons stated in the R&R accompanying this Order, the Court finds it necessary

to restrict the further filing of motions to amend Plaintiff’s complaint at this time. Plaintiff

also is again cautioned to carefully review and comply to the best of his abilities with the

Federal Rules of Civil Procedure and with the Local Rules of Civil Procedure before filing

                                               4
any future motions or other documents with this Court, lest his filing privileges be further

restricted or other sanctions imposed.

       III.      Conclusion and Order

       Accordingly, IT IS ORDERED:

       1. The Clerk of Court may no longer accept electronically filed documents from

              Plaintiff as his ecf/PACER electronic filing privileges are hereby REVOKED.

              Although Plaintiff may no longer file any document electronically, he remains

              unrestricted at this time from manually filing documents, except for motions

              seeking leave to further amend his complaint;

       2. Plaintiff shall not file any additional motions seeking leave to amend his

              complaint under Rule 15 at this time, but may file one additional motion seeking

              leave to amend not earlier than January 2, 2020 nor later than March 15,

              2020 subject to the following additional restrictions:

                 a. No such motion may be filed unless after appropriate discovery, Plaintiff

                     has evidentiary support for factual contentions that would state a legally

                     supported claim under Rule 11, Fed. R. Civ. P.

                 b. Any future Rule 15 motion seeking leave to amend must comply with all

                     procedural requirements, including the attachment of a copy of the

                     proposed amended complaint;

                 c. Any future Rule 15 motion must be filed on the same complaint form

                     originally used by Plaintiff, must include sequentially numbered

                     paragraphs, and must conform with Rule 8 and all applicable rules of civil


                                                 5
          procedure;

      d. The stated conditions must be met for the filing of a future Rule 15 motion

          but are not intended to express any judgment or ruling on any such future

          motion;

      e. Plaintiff’s failure to comply with any of the above conditions will be

          grounds for summary denial of any future Rule 15 motion seeking leave

          to further amend his complaint;

3. Plaintiff’s motion for an extension of time and motion for discovery (Docs. 33,

   34) are DENIED for the reasons stated;

4. For a final time, Plaintiff is strongly cautioned that the filing of additional

   procedurally improper or legally unsupported motions and/or cases could result

   in additional restrictions or sanctions.



                                                  s/ Stephanie K. Bowman
                                                Stephanie K. Bowman
                                                United States Magistrate Judge




                                       6
